Citation Nr: 1614105	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  12-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from April 1982 to August 1982 and active duty from March 2003 to January 2005 with additional ACDUTRA as a member of the Florida Army National Guard. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2014 rating decisions of the St. Petersburg, Florida Regional Office (RO).

In January 2016, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ).  The transcript of that hearing is of record.  

The Board notes that the Veteran was previously represented in this appeal by Florida Department of Veterans Affairs (FDVA).  However, the Veteran subsequently submitted a VA Form 21-22a dated May 2012 appointing The American Legion as his representative.  The Veteran has not since changed his representative.  Thus, the Veteran is no longer represented by FDVA in this case, and he is currently represented by The American Legion as indicated above. 

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a bilateral hearing loss disability as well as entitlement to separate ratings for left knee instability and painful scars on the left knee were raised by the Veteran in a claim dated January 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  A right knee disability did not manifest in service and is not attributable to service; arthritis of the right knee did not manifest to a compensable degree within one year of discharge from service.
 
2.  A right knee disability is not caused or aggravated by service-connected disease or injury.

3.  Right ankle traumatic arthritis/tenosynovitis is related to service.


CONCLUSIONS OF LAW

1. A right knee disability was not incurred in or aggravated by service, arthritis may not be presumed to have been incurred therein, and is not proximately due to, the result of, or aggravated by service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2. Right ankle traumatic arthritis/ tenosynovitis was incurred in peacetime service.  38 U.S.C.A. § 1131.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a right knee disability and right ankle disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.
Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In a letter mailed to the Veteran in August 2009, prior to the initial adjudication of his service connection claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of his claims.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claims.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's right knee and right ankle symptomatology, and suggested the submission of evidence that would be beneficial to the Veteran's claim, namely evidence pertaining to a nexus between the Veteran's right knee disability and his service or service-connected left knee degenerative joint disease as well as his right ankle disability and service.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran was afforded VA examinations for his right knee disability in January 2014 and November 2015 with an additional opinion obtained in September 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of an accredited representative.  He testified before the undersigned VLJ in January 2016.

Accordingly, the Board will proceed to a decision.

Service connection for a right knee disability

The Veteran contends that he has a right knee disability that is related to his military service.  He alternatively contends that his right knee disability is related to his service connected left knee degenerative joint disease status post knee arthroplasty.  Although the Board notes that he is also service-connected for tinnitus, as the Veteran has not contended that the right knee disability is related to the tinnitus nor does the objective evidence otherwise indicate, the Board will not address secondary service connection on this basis. 
  

Pertinent legal criteria

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (2015); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.
Direct and presumptive service connection

As to a current disability, the competent and probative evidence of record documents degenerative joint disease of the right knee.  See, e.g., the January 2014 VA examination report.  

Turning to in-service incurrence of an injury or disease, a service treatment record dated September 2003 documents the Veteran's complaint of right knee pain (a strain) for one week.  An X-ray of the right knee at that time revealed normal findings.  The Veteran also complained of right knee pain due to a fall in February 2004, although an examination of the knee at that time was normal.  The remainder of the Veteran's service treatment records were absent complaints of or findings of a right knee disability.  Further, in December 2004, he specifically denied a history related to the knees.     

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current arthritis of the right knee is related to his service on a direct or presumptive basis.  

Specifically, the Veteran was afforded a VA examination in November 2015.  The VA examiner considered the Veteran's medical history, to include his in-service treatment for right knee pain in September 2003 and February 2004.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with right knee osteoarthritis and concluded that it is less likely than not that the Veteran's right knee disability is related to his in-service right knee treatment in September 2003 and February 2004.  The examiner's rationale for her conclusion was based on her finding that while a sprain of the joints involves a transient inflammation of the muscles and ligaments (soft tissues) surrounding the joint region, degenerative joint disease/osteoarthritis is a degenerative process involving the boney joint spaces.  The one is not the cause of, or related to, the other.  Additional explanation for the development of the Veteran's arthritis resulted from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  Moreover, for the majority of patients, osteoarthritis is linked to one or more factors, such as aging, occupation, trauma, and repetitive, small insults over time.  

The November 2015 VA examination report was based upon thorough examination of the Veteran and analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VA examiner's opinion is consistent with the Veteran's documented medical history, which is absent any report of symptomatology consistent with arthritis of the right knee for more than 5 years after active service.  The examiner also noted the Veteran's in-service knee treatment which she determined to be less likely as not related to his current arthritis of the right knee.  

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion that his current right knee disability is related to military service.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

,
To the extent the Veteran himself asserts his current right knee disability is related to his service, the Veteran is competent to report that he has a curreecnt diagnosis (as that is docuemented in the record).  He is also competent to report that he has had symptoms since service  However, arthritis is the knee was not noted during service.  In as much as the X-ray examination was normal he did not have characteristic manifestations sufficient to identify the chronic disease entity, arthritis.  38 C.F.R. § 3.303(b).  The Board observes that the Veteran has submitted lay statements from other individuals documenting his longstanding knee pain.  The Board notes that the Veteran and these individuals are competent to report his symptoms both current and past.  However, this lay evidence is inconsistent with the generally silent service records and his specific denial of knee pathology prior to separation.  Further, the in-service X-ray examination is more credible and more probative than his after-the-fact lay assertions.  We conclude that the Veteran's denial of pertinent symptoms is far more probative and credible than the lay evidence submitted in support of a claim for benefits.  The Board must find that their statements with regard to a nexus between the Veteran's right knee disability and service to be of minimal probative value and outweighed by the VA opinion, prepared by a skilled neutral professional.

In short, the credible and probative evidence establishes that arthritis was not manifest during service or within one year of separation.  


Secondary service connection

The competent evidence establishes that the appellant has degenerative joint disease of the right knee.  See, e.g., the January 2014 VA examination report.  Additionally, the Veteran is currently service-connected for degenerative joint disease of the left knee.     

Turning to the nexus requirement for service connection, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right knee disability is due to or aggravated by his left knee disability and service connection is therefore not warranted on a secondary basis.

Specifically, the Veteran was afforded a VA examination in January 2014.  After examination of the Veteran and review of his claims folder, the VA examiner diagnosed the Veteran with degenerative joint disease of the right knee and concluded that it is less likely than not caused or aggravated beyond the natural progression by the left knee degenerative joint disease.  The VA examiner's rationale for her conclusion was based on her review of the Veteran's service treatment records which were absent diagnosis or treatment of a right knee disability.  The examiner in particular noted a 2003 X-ray of the right knee which was within normal limits.  Moreover, her review of medical literature indicated that during the stance phase of walking, an individual places no more weight on a knee regardless of whether the contralateral (opposite) knee is normal or painful; instead, the stance phase is shortened in the painful knee and prolonged in the painless knee - this does not create injury to the painless or contralateral knee.  Further, the Veteran's mild right knee osteoarthritis is consistent with natural aging.

Additionally, in a VA opinion dated September 2014, a VA examiner similarly concluded that it is less likely as not that the Veteran's right knee disability is caused or aggravated by the left knee disability.  The examiner's rationale for his conclusion was based on his review of clinical records which did not support a favoring of the affected knee.  The examiner further noted that the Veteran's degenerative joint disease status post total arthroplasty would not result in anatomical shift of weight (due to a favoring of the affected extremity) to the right knee so as to cause an extra weight burden.  This was based on the January 2014 VA examination which showed that the left knee had no issues with muscle strength weakness, patellar subluxation/dislocation, and no other functional problems with the left knee other than pain, less movement, and swelling.  There were no other pertinent physical findings or conditions such as an abnormal or unstable gait that was detected during that examination.  Further, the examiner noted the Veteran's use of a brace which would stabilize the left knee and make it less of a problem for a weight transfer to occur to the right knee.  The examiner also noted that review of medical literature did not support a finding that an injured knee area would adversely impact the other, unaffected knee.  Moreover, the examiner opined that it is more likely that with so many years of constant knee joint use, the osteoarthritis would be more likely to develop than from the unrelated right knee condition.  It would not be expected to have the same or greater impact on the left knee degenerative joint disease development as compared to the chronic wear and tear affecting the left knee.  

The January 2014 VA examination report and September 2014 addendum opinion were was based upon thorough consideration and analysis of the Veteran's pertinent medical history.  See Bloom, supra.  

The Board acknowledges that there are of records medical opinions which indicate the Veteran's right knee disability is due to his left knee degenerative joint disease with total knee arthroplasty.  Specifically, C.R., M.D. noted in November 2013 and September 2014 private treatment records that the Veteran injured his left knee during military service and it is not unusual for patients to shift their weight off the painful extremity to the opposite side, and then their opposite knee may develop arthritis as a result of weight transfer away from the painful extremity.  As such, he opined that the Veteran's right knee arthritis is directly related to avoiding walking on the painful left knee.  Further, K.M., D.O., reported in a private treatment record dated August 2015 that due to the Veteran's total left knee arthroplasty, he developed compensatory pain to the right side with increased years of load to the right side with a change in his mechanical axis as a result of his injuries and subsequent need for a joint replacement.  After reviewing the Veteran's record and the Veteran's account of his injuries, Dr. K.M. opined that it is more likely than not that the Veteran's right knee conditioning that he currently experiences is directly related to his left knee disabilities.  Also, B.H., M.D. reported in a November 2015 private treatment record that after reviewing the Veteran's medical history, the Veteran's prolonged antalgic gait from the in-service left knee injury caused increased joint pressure, pain, and degeneration of the right knee and therefore, the Veteran's right knee disability is related to the left knee disability.  

The Board finds that the opinions of the January 2014 and September 2014 VA examiners are of greater probative value than the opinions from Drs. C.R., K.M., and B.H.  In this regard, Drs. C.R., K.M., and B.H. did not address the factors which the January 2014 and September 2014 VA examiners noted as the causes of the Veteran's current right knee arthritis to include the aging process and normal wear and tear of the right knee joint.  Also, the private treatment providers did not address the Veteran's use of knee braces and the January 2014 VA examination which showed that the left knee had no issues with muscle strength weakness, patellar subluxation/dislocation, and no other functional problems with the left knee other than pain, less movement, and swelling which therefore indicate less impact on the right knee.  

Additionally, the September 2014 VA examiner specifically addressed the antalgic gait from the left knee degenerative joint disease.  The examiner noted a review of gait studies in individuals with long standing poliomyelitis who had a paralytic and short leg limp confirmed that the force transmitted in the affected lower extremity was reduced.  However, the force in the affected limb was the same as in normal individuals rather than being increased.  This was also verified by the types of gait disturbances noted.  The types of gait one may experience in an affected extremity would be that of a paralytic and antalgic limp.  Moreover, the body's center of gravity tends to move directly over the affected extremity not the normal one.  It seemed that the maneuvers designed to lessen the load on one leg must increase that on the other, but there was no evidence to support this.  Similar findings were seen with an antalgic gait resulting from arthritis.  Also it had been noted that in amputees, rarely is there the development of arthritis of the joints of the uninvolved limb.  Finally, someone with lower limb pain typically walked more slowly than as an asymptomatic person, shortens his/her stride length along with a marked decrease in weight bearing activities, resulting in the reduction in both the force and number of loading cycles on the unaffected limb.  The examiner indicated that this means there would be less weight bearing on the unaffected limb after an injury of the affected lower extremity as compared to before the injury.  Pertinently, the private treatment providers did not report any review of this medical literature indicating that there would be no extra burden added to the unaffected joint.  

Based on the foregoing, the Board finds that the January 2014 VA examination and September 2014 VA opinion are of greater probative value than the opinions provided by Drs. C.R., K.M., and B.H.

The Board observes that the Veteran has submitted lay statements from other individuals documenting his longstanding knee pain.  The Board notes that the Veteran and these individuals are competent to relate what has been told to them by the medical professionals who have provided a positive relationship between the Veteran's right knee disability and left knee degenerative joint disease status post arthroplasty.  While the Veteran is therefore competent to report a positive relationship, as discussed above, the Board finds that the January 2014 VA examination and September 2014 VA opinion to be of greater probative value than the positive nexus opinions submitted by the Veteran.  Further, this lay/medical evidence is no more probative than the medical evidence upon which it is based.  As such, the Board finds that to the extent the Veteran and other individuals who have submitted lay statements on the Veteran's behalf contend that his right knee disability is related to the left knee degenerative joint disease status post arthroplasty, the Board again finds that their contention is outweighed by the January 2014 VA examination and September 2014 VA opinion as those opinions were based on thorough review of the Veteran's pertinent medical history and medical condition and supported by adequate rationales.  Accordingly, the Board finds the lay/medical evidence to be conclusory and far less probative than the VA medical opinions. 

Here, the preponderance of the evidence is against the claim and there is no doubt to be resolved. 

Conclusion

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right knee disability, to include as secondary to service-connected disease or injury.  The benefit sought on appeal is accordingly denied.

Service connection for a right ankle disability

The law and regulations pertaining generally to service connection have been set forth above and will not be repeated here.

The Veteran contends that he has a right ankle disability that is related to his service.  A private treatment record dated December 2012 from Dr. B.H. documents a diagnosis of tenosynovitis of the right ankle.  Also, a January 2010 VA examination report documents a diagnosis of a small osteophyte at the tibiotalar articulation of the right ankle.  The Board notes that a treatment record during the Veteran's period of ACDUTRA dated April 2000 documented the Veteran's treatment for a right ankle injury when he tripped over uneven rocks.  He was prescribed anti-inflammatories and was told not to run or jump for 3 days and thereafter returned to duty.  Further, the Veteran's service treatment records during his period of active duty document complaints of right ankle instability in March 2004.  An X-ray report revealed mild degenerative changes but otherwise unremarkable findings.  Further, treatment records dated May 2004 as well as November and December 2004 document treatment for right ankle pain.  

Degenerative changes are considered a chronic disease.  Here, there is no rational basis to reject the in-service X-ray evidence.  Further, we are unable to state that what he has now is unrelated to in-service findings. 



ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected disabilities is denied.

Service connection for right ankle traumatic arthritis/tenosynovitis is granted. 





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


